DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  	GLOVE HAVING ELECTRONIC COMPONENTS AND A FLEXIBLE PRINTED CIRCUIT BOARD

Claim Objections
Claims 2, 5, 7, 11, 12, 17, 21 and 22 are objected to because of the following informalities:  
Claim 2 and 12 recites “the location”, “the index finger and the metacarpophalangeal joint of the index finger” and “the worn condition”.  There is insufficient antecedent basis for these limitations in the claim (“the location”, “the index finger”, “the metacarpophalangeal joint” and “a worn condition”).  Suggested language is “a location”, “an index finger and an metacarpophalangeal joint of an index finger” and “a worn condition”, respectively.
Claim 5 recites ”each conductor”.  “Each conductor” implies there is more than one conductor, however claim 1 recites “at least one conductor”, thus implying there can be a single conductor.  Suggested language is “each of the at least one conductor” for proper antecedent basis.
Claims 7 ad 17 recite “the traverse direction”.  There is insufficient antecedent basis for this limitation in the claims.  Suggested language is “a traverse direction”
Claims 11 and 21 recite “the base body”.  There is insufficient antecedent basis for this limitation in the claims.  Suggested language is “a base body”.
Claim 21 recites “the finger side” and “the finger-side edge”.  There is insufficient antecedent basis for these limitations in the claim. Suggested language is “a side of the index finger” and “an edge of a side of the index finger” since claim 12 recites an index finger.
Claim 22 recites “attached detachably”.  This wording is awkward.  Suggested language is “detachably attached” (i.e. adverb before the verb).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 11, 15, 17, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 8 recite “the third component”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what third component the applicant is referring to since claim 1 does not recite a third component.   Please clarify.  It is noted that claim 3 recites “at least one third component”.  Therefore it is unclear if the applicant intended claims 6 and 8 to be dependent from claim 3.  Please clarify.  If so, claim 6 should recite “the at least one third component” for proper antecedent basis.
Claim 7 recites at least one of the third component and the receiving space comprises…”.  There is insufficient antecedent basis for these limitations (“the third component” and “the receiving space”) in the claim.  It is unclear what third component and what receiving space the applicant is referring to since claim 1 does not recite a third component nor a receiving space.  Please clarify.  It is noted that claim 6 recites a receiving space, therefore it is unclear if the applicant intended claim 7 to be dependent from claim 6.  Please clarify.  For examination purposes, claim 7 will be interpreted as being dependent from claim 6.
Claim 8 and 18 recite “a holder for a separate functional unit” which implies there is a functional unit.  It is unclear what the functional unit is since claims 1 and 8 and claims 12 and 18 fail to recite any functional unit.  Is the electronic module a functional unit?  Does the applicant intend there to be two electronic modules since the claim recites a electronic module and the holder holds a separate functional unit, i.e. holds a second electronic module?  Please clarify.
Claims 11 and 21 recite “provided at least for the most part on a tongue of the base body”.  It is unclear what the applicant means by “at least for the most part” since this is relative terminology.  Please clarify. For examination purposes, the claim language will be interpreted as “provided on a tongue of the base…”.  Additionally, there is insufficient antecedent basis for the limitation “the base body”.  It is unclear what base body the applicant is referring to.  Please clarify.
Claim 11 recites “the finger-side”.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what finger side the applicant is referring to since claims 1 and 11 fail to recite a finger.
Claim 15 recites “each conductor has a network of auxiliary conductors”. It is unclear what conductor the applicant is referring to since claim 12 fails to recite a conductor.  Please clarify.
Claim 17 recites “at least one of the third component and the receiving space”.  There is insufficient antecedent basis for the limitation “the receiving space” in the claim.  It is unclear what receiving space the applicant is referring to since claim 12 does not recite a receiving space. Please clarify.  It is noted that claim 16 recites a receiving space, therefore it is unclear if the applicant intended claim 17 to be dependent from claim 6.  Please clarify.  For examination purposes, claim 17 will be interpreted as being dependent from claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunnbauer et al. (US 2017/0338610) in view of Sugiura et al. (US 2019/0213363) and Stilp et al. (US 2007/0146127).
With respect to claim 1, Brunnbauer et al. discloses a glove, comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (14), a second component (18) and a signal line (22) ([0040], [0044], Fig. 1), 
wherein the first component is provided on a section of the glove and the second component is provided on a section of the glove that is different than the section of the glove the first component is on (Fig.. 1), 
wherein the signal line connects the components to each other electrically and comprises a flexible printed circuit board with at least one conductor ([0043], [0044], [0090]).
Brunnbauer et al. fails to expressly disclose the first component is provided on the dorsal section, and the flexible printed circuit board has at least one conductor, wherein said at least one conductor of the signal line is designed redundantly.
Sugiura et al. teaches it is well known in the art for a first component (10a) to be provided on a dorsal section (back of operator hand) of a glove (81), and a second component (70, 71) to be provided on a section of the glove that is different than the dorsal section ([0171]-[0178], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component to be provided on the dorsal section and the second component to be provided on a section different than the dorsal section in order to improve workability so that the user can read barcodes without manually holding the reader as taught by Sugiura et al. ([0179], [0180]).
The combined teachings of Brunnbauer et al. and Sugiura et al. disclose the invention set for the above, however they fail to expressly disclose the at least one conductor of the signal line is designed redundantly.
Brunnbauer et al. discloses the signal line being a cable having a flexible printed circuit board ([0044]).  Stilp et al.  teaches it is well known in the art for a cable to have redundant electrical paths in case of crimping or pinching of the cable at one location that causes the failure of one electrical path ([0342]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the flexible printed circuit board to include at least one conductor of the signal line that is designed redundantly in order to provide redundant electrical paths in case of crimping or pinching of the signal line to cause failure of one electrical path.
With respect to claim 2, the modified Brunnbauer et al. discloses in Fig. 1 the second component (18) is provided at the location of the glove that rests on at least one of the index finger and a metacarpophalangeal joint of the index finger of a user's hand in the worn condition of the glove (Brunnbauer: Fig. 1). 
With respect to claim 8, the modified Brunnbauer et al. discloses at least one of the first component (14) and the third component comprise at least one of an electronic module and a holder for a separate functional unit (Brunnbauer: [0045], [0039]).
With respect to claim 9, the modified Brunnbauer et al. discloses the electronic module is or comprises at least one of a battery, an accumulator, a sensor unit, a trigger, a rigid printed circuit board, a microprocessor and a system on a chip (Brunnbauer: [0095], [0101], [0102], Figs. 5a, 5b).
With respect to claim 10, the modified Brunnbauer et al. discloses the second component is at least one of a trigger and a sensor device ([0122]).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Brunnbauer et al. modified by Sugiura et al. and Stilp et al. as applied to claim 1 above, and further in view of Guenther et al. (US 2016/0161301).
With respect to claims 3 and 4, the modified Brunnbauer et al. addresses all the limitations of claim 1.
However, the modified Brunnbauer et al. fails to expressly disclose the electrical device comprises at least one third component, wherein the signal line electrically connects said at least one third component to at least one of at least the first and the second component and wherein said at least one third component is provided on at least one of the dorsal section and a section of the glove that is different from the dorsal section.  The modified Brunnbauer et al. also fails to expressly the at least one third component is provided on at least of the palm section and a lateral section of the glove.
Guenther et al. teaches it is well known in the art for an electrical device to comprise at least one third component (62), wherein a signal line electrically connects said at least one third component to at least one of at least a first and a second component (48) and wherein said at least one third component is provided on at least one of a dorsal section and a section of a glove that is different from the dorsal section (third component is provided on a palm of the glove) ([0026], [0138]-[0148], Figs. 10a-10c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical device to comprise at least one third component, wherein the signal line electrically connects said at least one third component to at least one of at least the first and the second component and wherein said at least one third component is provided in the palm section, in order to provide an antenna on a palm of a glove for detecting objects grasped by the user, as taught by Guenther et al. ([0026])

Claim(s) 6 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable Brunnbauer et al. modified by Sugiura et al. and Stilp et al. as applied to claim 1 above, and further in view of Lui et al. (US 9,900,061).
With respect to claims 6 and 7, the modified Brunnbauer et al. addresses all the limitations of claim 1.
However, the modified Brunnbauer et al. fails to expressly disclose a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section.
Lui et al. teaches it is well known in the art for a glove to have a receiving space (space on the palm section of glove which the antenna 314 is attached), in which at least one third component (314) is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section (col, 10, line 51 – col. 11, line 13, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section, in order to increase the functionality of the glove by including an antenna on a palm section of the glove for wirelessly scanning items held by the user.

Claim(s) 12-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunnbauer et al. in view of Sugiura et al., Liu et al. and Guenther et al.
With respect to claim 12, 16 and 17, Brunnbauer et al. discloses a glove, comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (14), a second component (18) ([0040], [0044], Fig. 1),
the second component (18) is provided at a location of the glove that rests on at least one of an index finger and a metacarpophalangeal joint of an index finger of a user's hand in a worn condition of the glove (Fig. 1).
Brunnbauer et al. fails to expressly disclose the first component is provided on the dorsal section.  Brunnbauer et al. also fails to expressly disclose the electrical device comprises at least a third component, the at least one third component is provided on at least one of the palm section, the dorsal section and a lateral section of the glove. Brunnbauer et al. additionally fails to expressly disclose a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section.
Sugiura et al. teaches it is well known in the art for a first component (10a) to be provided on a dorsal section (back of operator hand) of a glove (81) ([0171]-[0178], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component to be provided on the dorsal section, in order to improve workability so that the user can read barcodes without manually holding the reader as taught by Sugiura et al. ([0179], [0180]).
Brunnbauer et al. fails to expressly disclose the electrical device comprises at least a third component, the at least one third component is provided on at least one of the palm section, the dorsal section and a lateral section of the glove. Brunnbauer et al. additionally fails to expressly disclose a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section.
Lui et al. teaches it is well known in the art for an electrical device on a glove to have a receiving space (space on the palm section of glove which the antenna 314 is attached), in which at least one third component (314) is located, is formed on a palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section (col, 10, line 51 – col. 11, line 13, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section, in order to increase the functionality of the glove by including an antenna on a palm section of the glove for detecting objects grasped by a user, as taught by Guenther et al. ([0026]).
With respect to claims 13 and 14, the modified Brunnbauer et al. addresses all the limitations of claim 12, and further discloses the electrical device has a signal line (22) that connects the first component and the second component, and the signal line comprises a flexible printed circuit board with at least one conductor ([0043], [0044], [0090], Fig. 1).
The modified Brunnbauer et al. fails to expressly disclose the signal line also connects the at least one third component.
Guenther et al. teaches it is well known in the art for a signal line to connect to a first component, a second component and at least one third component ([0026], [0031], [0141]-[0148], Figs. 10-10c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal line to be connected to the at least one third component in order to allow the user to activate the first component or the third component via the second component.
With respect to claim 18, the modified Brunnbauer et al. discloses at least one of the first component (14) and the third component comprise at least one of an electronic module and a holder for a separate functional unit (Brunnbauer: [0045], [0039]).
With respect to claim 19, the modified Brunnbauer et al. discloses the electronic module is or comprises at least one of a battery, an accumulator, a sensor unit, a trigger, a rigid printed circuit board, a microprocessor and a system on a chip (Brunnbauer: [0095], [0101], [0102], Figs. 5a, 5b).
With respect to claim 20, the modified Brunnbauer et al. discloses the second component is at least one of a trigger and a sensor device ([0122]).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunnbauer et al. in view of Sugiura et al., Stilp et al. and Guenther et al. 
With respect to claim 22, Brunnbauer et al. discloses a glove, 
said glove comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (14), a second component (18) and a signal line (22) ([0040], [0044], Fig. 1), 
wherein the first component is provided on a section of the glove and the second component is provided on a section of the glove that is different than the section of the glove the first component is on (Fig.. 1), 
wherein the signal line connects the components to each other electrically and comprises a flexible printed circuit board with at least one conductor ([0043], [0044], [0090]).
Brunnbauer et al. fails to expressly disclose the first component is provided on the dorsal section, and the flexible printed circuit board has at least one conductor, wherein said at least one conductor of the signal line is designed redundantly.  Brunnbauer et al. additionally fails to expressly disclose at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device.
Sugiura et al. teaches it is well known in the art for a first component (10a) to be provided on a dorsal section (back of operator hand) of a glove (81), and a second component (70, 71) to be provided on a section of the glove that is different than the dorsal section ([0171]-[0178], Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first component to be provided on the dorsal section and the second component to be provided on a section different than the dorsal section in order to improve workability so that the user can read barcodes without manually holding the reader as taught by Sugiura et al. ([0179], [0180]).
The combined teachings of Brunnbauer et al. and Sugiura et al. disclose the invention set for the above, however they fail to expressly disclose the at least one conductor of the signal line is designed redundantly.  The combined teachings additionally fail to expressly disclose at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device.
Brunnbauer et al. discloses the signal line being a cable having a flexible printed circuit board ([0044]).  Stilp et al.  teaches it is well known in the art for a cable to have redundant electrical paths in case of crimping or pinching of the cable at one location that causes the failure of one electrical path ([0342]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the flexible printed circuit board to include at least one conductor of the signal line that is designed redundantly in order to provide redundant electrical paths in case of crimping or pinching of the signal line to cause failure of one electrical path.
The combined teachings of Brunnbauer et al., Sugiura et al. and Stilp et al. disclose the invention set forth above, however they fail to expressly disclose at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device.
Guenther et al. teaches it is well known in the art to include at least one functional unit (12, 18) that is separate from a glove (20), wherein the functional unit is detachably attached to the glove and electrically connected to an electrical device (14) ([0015], [0097]-[0104], [0119], [0125]-[0137], Figs. 7, 8, 9a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device, in order to provide a control system provided with additional sensors, e.g. motion sensor, environmental sensor system and/or vitality sensor, based on the activities of the user, as taught by Guenther et al. ([0014])

Claim(s) 1, 2 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Stilp et al. 
With respect to claim 1, Sugiura et al. discloses a glove, comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (10a), a second component (70, 71) and a signal line (73) ([0171]-[0178], Figs. 7, 15A-15C and 18), 
wherein the first component (10a) is provided on a dorsal section of the glove and the second component (70, 71, 90, 93) is provided on a section of the glove that is different to the dorsal section ([0175], [0233], Figs. 7, 15A-15C and 18), 
wherein the signal line (73) connects the components to each other electrically and comprises a flexible printed circuit board with at least one conductor ([0160], [0165],  [0177], [0244]).
Sugiura et al. fails to expressly disclose the at least one conductor of the signal line is designed redundantly.
Stilp et al.  teaches it is well known in the art for a signal line (e.g. cable) to have redundant electrical paths in case of crimping or pinching of the signal line at one location that causes the failure of one electrical path ([0342])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the flexible printed circuit board to include at least one conductor of the signal line that is designed redundantly in order to provide redundant electrical paths in case of crimping or pinching of the signal line to cause failure of one electrical path.
With respect to claim 2, the modified Sugiura et al. discloses the second component is provided at the location of the glove that rests on at least one of the index finger and a metacarpophalangeal joint of the index finger of a user's hand in the worn condition of the glove (Sugiura: Figs. 7, 15A-15C and 18).
With respect to claim 8, the modified Sugiura et al. discloses at least one of the first component (10a) and the third component comprise at least one of an electronic module and a holder for a separate functional unit (Sugiura: [0025], [0173], [0174]).
With respect to claim 9, the modified Sugiura et al. discloses the electronic module is or comprises at least one of a battery, an accumulator, a sensor unit, a trigger, a rigid printed circuit board, a microprocessor and a system on a chip (Sugiura: [0025], [0140]-[0143], [0172]).
With respect to claim 10, the modified Sugiura et al. discloses the second component is at least one of a trigger and a sensor device (Sugiura: [0165], [0177]-[0179]).
With respect to claim 11, the modified Sugiura et al. discloses the second component (93, 93a) is provided on a tongue of a base body that protrudes on the finger side beyond at least one of a finger-side edge of the palm section and an imaginary extension of the finger-side edge of the palm section (Sugiura: Figs. 18-21).

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Sugiura et al. modified by Stilp et al. as applied to claim 1 above, and further in view of Guenther et al.
With respect to claims 3 and 4, the modified Sugiura et al. addresses all the limitations of claim 1.
However, the modified Sugiura et al. fails to expressly disclose the electrical device comprises at least one third component, wherein the signal line electrically connects said at least one third component to at least one of at least the first and the second component and wherein said at least one third component is provided on at least one of the dorsal section and a section of the glove that is different from the dorsal section.  The modified Sugiura et al. also fails to expressly the at least one third component is provided on at least of the palm section and a lateral section of the glove.
Guenther et al. teaches it is well known in the art for an electrical device to comprise at least one third component (62), wherein a signal line electrically connects said at least one third component to at least one of at least a first and a second component (48) and wherein said at least one third component is provided on at least one of a dorsal section and a section of a glove that is different from the dorsal section (third component is provided on a palm of the glove) ([0026], [0138]-[0148], Figs. 10a-10c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical device to comprise at least one third component, wherein the signal line electrically connects said at least one third component to at least one of at least the first and the second component and wherein said at least one third component is provided in the palm section, in order to provide an antenna on a palm of a glove for detecting objects grasped by the user, as taught by Guenther et al. ([0026])

Claim(s) 6 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable Sugiura et al. modified by Stilp et al. as applied to claim 1 above, and further in view of Lui et al. 
With respect to claims 6 and 7, the modified Sugiura et al. addresses all the limitations of claim 1.
However, the modified Sugiura et al. fails to expressly disclose a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section.
Lui et al. teaches it is well known in the art for a glove to have a receiving space (space on the palm section of glove which the antenna 314 is attached), in which at least one third component (314) is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section (col, 10, line 51 – col. 11, line 13, Fig. 3B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section, in order to increase the functionality of the glove by including an antenna on a palm section of the glove for wirelessly scanning items held by the user.

Claim(s) 12-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Liu et al. and Guenther et al. 
With respect to claim 12, 16 and 17, Sugiura et al. discloses a glove, comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (10a) and a second component (70, 71) ([0171]-[0178], Figs. 7, 15A-15C and 18), 
wherein the first component (10a) is provided on a dorsal section of the glove and wherein the second component (70, 71, 90, 93) is provided on a section of the glove that rests on a metacarpophalangeal join of an index finger of a user’s hand in a worn condition of the glove ([0175], [0233], [0234], Figs. 7, 15A-15C, and 18).
Sugiura et al. fails to expressly disclose the electrical device comprises at least a third component, the at least one third component is provided on at least one of the palm section, the dorsal section and a lateral section of the glove. Sugiura et al. additionally fails to expressly disclose a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section.
Lui et al. teaches it is well known in the art for an electrical device on a glove to have a receiving space (space on the palm section of glove which the antenna 314 is attached), in which at least one third component (314) is located, is formed on a palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section (col, 10, line 51 – col. 11, line 13, Fig. 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a receiving space, in which at least one third component is located, is formed on the palm section, and wherein the at least one third component and the receiving space comprise a principal direction, wherein the principal direction runs at least one of a substantially parallel to a finger-side edge of the palm section and substantially parallel to the traverse direction of the palm section, in order to increase the functionality of the glove by including an antenna on a palm section of the glove for detecting objects grasped by a user, as taught by Guenther et al. ([0026]).
With respect to claims 13 and 14, the modified Sugiura et al. addresses all the limitations of claim 12, and further discloses the electrical device has a signal line (73) that connects the first component and the second component, and the signal line comprises a flexible printed circuit board with at least one conductor ([0160], [0165],  [0177], [0244]).
The modified Sugiura et al. fails to expressly disclose the signal line also connects the at least one third component.
Guenther et al. teaches it is well known in the art for a signal line to connect to a first component, a second component and at least one third component ([0026], [0031], [0141]-[0148], Figs. 10-10c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signal line to be connected to the at least one third component in order to allow the user to activate the first component or the third component via the second component.
With respect to claim 18, the modified Sugiura et al. discloses at least one of the first component (10a) and the third component comprise at least one of an electronic module and a holder for a separate functional unit (Sugiura: [0025], [0173], [0174]).
With respect to claim 19, the modified Sugiura et al. discloses the electronic module is or comprises at least one of a battery, an accumulator, a sensor unit, a trigger, a rigid printed circuit board, a microprocessor and a system on a chip (Sugiura: [0025], [0140]-[0143], [0172]).
With respect to claim 20, the modified Sugiura et al. discloses the second component is at least one of a trigger and a sensor device (Sugiura: [0165], [0177]-[0179]).
With respect to claim 21, the modified Sugiura et al. discloses the second component (93, 93a) is provided on a tongue of a base body that protrudes on the finger side beyond at least one of a finger-side edge of the palm section and an imaginary extension of the finger-side edge of the palm section (Sugiura: Figs. 18-21)

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Stilp et al. and Guenther et al.
With respect to claim 22, Sugiura et al. discloses a glove, 
said glove comprising a palm section (inherent to the glove), a dorsal section (inherent to the glove) and an electrical device that has at least a first component (10a), a second component (70, 71) and a signal line (73) ([0171]-[0178], Figs. 7 and 15A-15C), 
wherein the first component (10a) is provided on a dorsal section of the glove and the second component (70, 71) is provided on a section of the glove that is different to the dorsal section ([0175], Figs. 7 and 15A-15C), 
wherein the signal line (73) connects the components to each other electrically and comprises a flexible printed circuit board with at least one conductor ([0160], [0165],  [0177]).
Sugiura et al. fails to expressly disclose the at least one conductor of the signal line is designed redundantly.  Sugiura et al. additionally fails to expressly disclose at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device.
Stilp et al.  teaches it is well known in the art for a signal line (e.g. cable) to have redundant electrical paths in case of crimping or pinching of the signal line at one location that causes the failure of one electrical path ([0342])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the flexible printed circuit board to include at least one conductor of the signal line that is designed redundantly in order to provide redundant electrical paths in case of crimping or pinching of the signal line to cause failure of one electrical path.
The combined teachings of Sugiura et al. and Stilp et al. disclose the invention set forth above, however they fail to expressly disclose at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device.
Guenther et al. teaches it is well known in the art to include at least one functional unit (12, 18) that is separate from a glove (20), wherein the functional unit is detachably attached to the glove and electrically connected to an electrical device (14) ([0015], [0097]-[0104], [0119], [0125]-[0137], Figs. 7, 8, 9a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one functional unit that is separate from the glove, wherein the functional unit is detachably attached to the glove and electrically connected to the electrical device, in order to provide a control system provided with additional sensors, e.g. motion sensor, environmental sensor system and/or vitality sensor, based on the activities of the user, as taught by Guenther et al. ([0014])

Allowable Subject Matter
Claims 5 and 15 would be allowable if rewritten to overcome the claim objection (where applicable) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph (where applicable), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5 and 15, prior art fails to teach or reasonably suggest, either singly or in combination, each conductor has a network of auxiliary conductors, in addition to the other limitations of the claims from which claims 5 and 15 depend.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876